

117 S1654 IS: To amend the Internal Revenue Code of 1986 to include certain over-the-counter dietary supplement products as qualified medical expenses.
U.S. Senate
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1654IN THE SENATE OF THE UNITED STATESMay 17, 2021Mr. Cramer introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to include certain over-the-counter dietary supplement products as qualified medical expenses.1.Inclusion of dietary supplement products as qualified medical expenses(a)HSAsSection 223(d)(2) of the Internal Revenue Code of 1986 is amended—(1)by inserting or dietary supplement products after menstrual care products in the last sentence of subparagraph (A); and(2)by adding at the end the following new subparagraph:(E)Dietary supplement productFor purposes of this paragraph, the term dietary supplement product means a nutritional product that is labeled with—(i)a statement describing how the product is intended to affect the structure or function of the human body, or (ii)a statement characterizing the mechanism by which the product acts to maintain such structure or function..(b)Archer MSAsThe last sentence of section 220(d)(2)(A) of such Code is amended by inserting or dietary supplement products (as defined in section 223(d)(2)(E)) after menstrual care products (as defined in section 223(d)(2)(D)).(c)Health flexible spending arrangements and health reimbursement arrangementsSection 106(f) of such Code is amended—(1)by inserting or dietary supplement products (as defined in section 223(d)(2)(E)) after menstrual care products (as defined in section 223(d)(2)(D)); and(2)in the heading, by inserting and dietary supplement products after menstrual care products.(d)Effective dates(1)Distributions from savings accountsThe amendment made by subsections (a) and (b) shall apply to amounts paid after December 31, 2020.(2)ReimbursementsThe amendment made by subsection (c) shall apply to expenses incurred after December 31, 2020. 